October 28, 2016 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard New York Tax-Free Funds File No. 33-02908 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated October 14, 2016, filed pursuant to Rule 497(e), for the Vanguard New York Tax-Exempt Money Market Fund, series of the above mentioned Trust. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-2153. Sincerely, Jaliya Faulkner Associate Counsel The Vanguard Group, Inc. Enclosures cc: Asen Parachkevov, Esq. U.S. Securities and Exchange Commission
